CANTY, J.
Many of the material facts in this case appear in the statement of facts and opinion in a former appeal. See 54 Minn. 801, 55 N. W. 1134. After being then remanded, it was again tried in the court below. The jury found a verdict for plaintiff, and against both defendants, for the sum of $1,000, and from an order denying the motion of defendants for a new trial this appeal is taken.
*13We are of the opinion that the assignments of error to the admission of evidence and the charge and refusal to charge are none of them well taken, and are not of sufficient importance to warrant any particular discussion of them.
It is urged that the court- below erred in refusing to grant a new trial, on the ground that the damages are excessive. It seems to us-that the point is well taken. The defendants are the brothers of plaintiffs deceased husband. She testifies that they came to her house about 6:30 p. m., and, gaining admission with her consent, informed her that they had been appointed special administrators under the will of her late husband, and demanded all the books and chinaware, a part of which belonged to her. They testified that they demanded only those which had been, by her husband’s will, left to his sisters. She informed them that the doors to the rooms containing' the articles were locked, and they could not have them. She further-testified: “‘Now,’ he says, ‘if you don’t open the doors, I will break, them down.’ I says: T don’t think you will do that. I don’t think you daje to, and I don’t think you would break those nice doors.’’ ‘Yes,’ he says, T am just prepared to do anything.’ ” That they had with them their two hired men. That she went out, and on her way up town met another man, and sent him after her lawyers; then met a police officer and returned with him to her house about 7:30 p. m. That, shortly after, she ordered defendants out of the house, and they refused to go and ordered the two hired men also to remain, against her objection. That plaintiff’s two daughters, one 35 and the other-8 years of age, were then in the house. She had left the police officer outside, and it appears that he was at this time in the house or-around on the premises? She further testified: “Q. What then was-said? A. I saw they [the defendants] would not go, and I commenced to tell them of all the meannesses they had done to me before; and Charles stepped up and drew his fist, and said, if I didn’t hush up, he would strike me. Q. What was his attitude? A. His attitude was-his fist drawn near me. And I was going on to tell them more of their meannesses, and W. B. stepped up and said, if I didn’t, hush up, he would slap me. Q. What was his attitude ? A. His attitude was-his hand drawn, and he was standing right near me. He didn’t have to come near me at all. I was standing near him. Q. What else was said? A. When Charlie stood up and was going to strike me,. *14W. B. said: ‘Don’t mind her. We can send her to the penitentiary for forgery.’ And when W. B. stepped np and was going to strike me, Charlie said: ‘Don’t mind her. She’s crazy. She ought to be in a lunatic asylum.’ Q. What further was done? A. I think I left the room then. No. The second time I was talking on, and Charles stepped up the second time, and was going to strike me; and at that point I left the room, and left them in possession.” This testimony is corroborated by that of her daughter Laura, except that Laura testifies that W. B. Mitchell did not threaten to slap plaintiff, but said that “if she were a man he would slap her jaws.” Taking the evidence most favorable to plaintiff, this is substantially all the violence offered or threatened by either defendant. Substantially, the only evidence of the effect of these unlawful acts upon the plaintiff or her health is the following: She testified: “Q. What was your mental and nervous condition at this time? A. I was very nervous, and was not feeling well at the time. Q. Now, what was your physical condition at this time ? A. I was in very poor health at the time. I had nursed Mr. Mitchell [her husband] all winter, day and night, up to April 20.” Her daughter Laura testified: “Q. What was your mother’s condition before this? A. She was very much excited during this time, and afterwards she was sick for several days, — I don’t remember just how long she was in bed, — and had a physician. Q. How was she before this? A. She was not well, but there was no excitement. She hadn’t been well the whole winter.”
This is not sufficient proof that the wrongful acts caused any permanent injury to the health or person of plaintiff. This being so, the utmost amount of compensatory damages which can be awarded her is but a small part of $1,000. The charge is wholly silent as to the right of the jury to award punitive damages, but it seems to us that it must be held that this verdict is composed principally of such damages. Neither are we prepared to say that the acts of the defendants were not sufficiently oppressive to justify the award of some punitive damages. But it sufficiently appears, by plaintiff’s own admissions and the uncontradicted evidence of defendants, that, to a considerable extent, she brought upon herself the threats of violence to her person, by her own abuse of the defendants and the wife of one of them. Of course, it must also be taken into consideration that she had ordered them to leave her *15premises before she commenced abusing them. But the best that can be said for any of the' parties is that each was taking part in an unseemly family row. To say the least, the defendants seem to have had a very exaggerated idea of their authority as such special administrators, and their course was wholly unjustifiable, but still there should be a reasonable limit to the punishment which a trial jury may impose upon them. They did not carry out any of their threats. They got none of the property in controversy by force, but, after demanding the property and making the threats, one of them went up town about 8 o’clock, and got out replevin papers, and returned with the sheriff about 11:30 p. m. to take the property, while the other remained upon the premises. Then she voluntarily surrendered to them the property which she conceded was left by her husband. We are of the opinion that the verdict is palpably excessive, and in disregard, not only of the charge, but also of the law; that, under all the circumstances of the case, the utmost amount for which we could permit a verdict to stand is the sum of $500.
It is ordered that a new trial be granted, unless the plaintiff, within 10 days after written notice of the filing of the mandate from this court in the court below, file a stipulation remitting all of said verdict in excess of said sum of $500, and that if such stipulation is so filed said verdict stand for that amount.